DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims 1, 11 recite: “generating, by a computing device, a test data matrix comprising a first dimension and a second dimension, each first dimension entry in a plurality of first dimension entries corresponding to a respective tested attribute of a plurality of tested attributes associated with a playing surface, each second dimension entry in a plurality of second dimension entries corresponding to a respective test location of a plurality of test locations on a playing surface; determining a centroid associated with the test data matrix; determining a plurality of distances relative to the centroid; and determining, based on a comparison of the plurality of distances to a reference data set, a playability score for the playing surface”.

The limitation of “generating ...determining...determining... determining”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a test data matrix” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually compares the input data with other data. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. In addition, “determining a playability score”, as drafted, is a process that, under its broadest reasonable interpretation, covers the limitation of employing mathematical relationships or formulas but for the recitation of generic computer components. Specifically, the Supreme Court stated that the concept of applying a mathematical formula did not make the concept patentable (see Flook).

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element -“generating, by a computing device, a test data matrix...” which are data gathering and is in form of insignificant extra-solution activity — an integrating format and collecting which is Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom $.A”). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The system in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. the additional element of using “computing device”, “system”, “computers”, “processor”, “product”, and “computer code” to perform “determining” and “generating” steps amount to no more than mere instructions to apply the exception using a generic computer component. Further, the step of generating a test matrix can be a mental process, which is performed in a human mind. A matrix by definition is “an arrangement of number into rows and columns”, a person can easily arrange a set of number into rows and columns on a piece of paper or in his/her mind, without the need for a computing device. The "generating a test data matrix" is therefore considered the insignificant extra-solution activity of mere data gathering and such activity does not amount to an inventive concept (see MPEP 2106.05(g)). Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

Claims 2, 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating, based on the test data matrix, one or more additional second dimension entries; and adding the one or more additional second dimension entries to the test data matrix” The same analysis applies here, under its broadest reasonable interpretation, the steps “generating” and “adding” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 3, 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “generating, based on one or more Cartesian cross products, the one or more additional second dimension entries” The same analysis applies here, under its broadest reasonable interpretation, the steps “generating” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” and/or “mathematical relationships or formulas” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 4, 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “selecting, from the test data matrix, a subset of the plurality of second dimension entries” The same analysis applies here, under its broadest reasonable interpretation, the steps “selecting” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” and/or “mathematical relationships or formulas” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Claims 5, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining the centroid relative to the subset of the plurality of second dimension entries” The same analysis applies here, under its broadest reasonable interpretation, the steps “determining” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” and/or “mathematical relationships or formulas” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 6, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining, for the subset of the plurality of second dimension entries, a corresponding distance to the centroid” The same analysis applies here, under its broadest reasonable interpretation, the steps “determining” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” and/or “mathematical relationships or formulas” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 7, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “performing a random selection of the plurality of second dimension entries” The same analysis applies here, under its broadest reasonable interpretation, the steps “performing” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” and/or “mathematical relationships or formulas” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 8, 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining the centroid based on one or more of: a k-means clustering, a density-based spatial clustering of applications with noise (DBSCAN), or a principal component analysis (PCA) clustering” The same analysis applies here, under its broadest reasonable interpretation, the steps “determining” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” and/or “mathematical relationships or formulas” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 9, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “determining a plurality of Euclidian distances or a plurality of cosine distances” The same analysis applies here, under its broadest reasonable interpretation, the steps “determining” cover performance of the limitation in the mind but for the recitation of generic computer components, it falls within the “Mental Processes” and/or “mathematical relationships or formulas” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Claims 10, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “the plurality of tested attributes comprise one or more of: a g-max, a head injury criterion (HIC), a vertical deformation, an energy restitution, a shear vane, or a rotational traction” The same analysis applies here, under its broadest reasonable interpretation, it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-12, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cline et al. (US 2013/0055797 A1), hereinafter Cline, and in view of Ordonez et al. (US 8,185,547) hereinafter “Ordonez”.


As per claim 1, Cline teaches a method comprising:
“generating, by a computing device, a test data matrix comprising a first dimension and a second dimension” at [0067]-[0071] and Fig. 5;
(Cline teaches the step of collecting and storing tested attributes in the table 160 (i.e., “test data matrix”) comprising a plurality of columns/dimensions) 
“each first dimension entry in a plurality of first dimension entries corresponding to a respective tested attribute of a plurality of tested attributes associated with a playing surface” at [0067]-[0071] and Fig. 5;
(Cline teaches the first dimension entry correspond to hardness values GMax associated with a playing surface)
“each second dimension entry in a plurality of second dimension entries corresponding to a respective test location of a plurality of test location on a playing surface” at [0067]-[0071] and Fig. 5;
(Cline teaches the second dimension entry corresponding to GPS coordinates of locations on the playing surface)
“determining a centroid associated with the test data matrix” at [0115]-[0123], [0137]-[0170];
(Cline teaches determining a threshold value for the test attributes, for example, threshold value of 100 G’s for the ground hardness value GMax, the threshold value corresponds to the “centroid” associated with the test data matrix. In another embodiment, Cline teaches determining Minimum standard deviation values and Maximum standard deviation of the test attribute, which is also correspond to the centroid associated with the test data matrix) 
“determining a plurality of distances relative to the centroid” at 0115]-[0123], [0137]-[0170]
(Cline teaches determining the percentage of the area of the site that has a ground surface value of greater than the threshold value and the percentage of the area of the site that has a ground surface hardness value of less than the threshold. The differences between the ground surface values and the threshold value are the distances relative to the threshold. In another embodiment, Cline teaches determining a plurality of distances between actual standard deviations of values relative to the maximum and minimum standard deviation values)
“determining, based on a comparison of the plurality of distances to a reference data set, a playability score for the playing surface” at [0115]-[0123], [0137]-[0170].
(Cline teaches determining a score, which is representative of the ground surface hardness (i.e., “playability score for the playing surface”) The score is determined as the percentage of the area of the site that has a ground surface value of greater than the threshold value and/or the percentage of the area of the site that has a ground surface hardness value of less than the threshold. In another embodiment, Cline teaches computing the score based on the comparison of the plurality of differences/distance between to the minimum and maximum standard deviation values) 
	Cline does not explicitly teach the threshold value is the “centroid” associated with the test data matrix as claimed. However, it is obvious that the threshold should represent the average/ideal ground surface hardness value for the playing surface, and higher distance from the threshold values (e.g., too soft or too hard) represent unfavorable playing surface. Therefore, the threshold value should be the “centroid” of the test attributes to represent an ideal attribute values for the playing surface. Ordonez teaches a method for data analysis based on manipulation of large matrices including the step of determining a centroid associated with the test data matrix  based on k-means clustering algorithm and determining a plurality of distances relative to the centroid using Euclidean distances at Col. 6 lines 1-18. Thus, it would have been obvious to one of ordinary skill in the art to combine Ordonez with Cline’s teaching in order to allow multiple iteration of the clustering computations to be performed to converge to a solution. Each iteration assigns each point to its nearest cluster and then points belonging to the same cluster are averaged to get new cluster centroids. Each iteration successively improves cluster centroids until they become stable,” as suggested by Ordonez at Col. 6 lines 1-18. 

As per claim 2, Cline and Ordonez teach the method of claim 1 discussed above. Cline also teaches: “generating, based on the test data matrix, one or more additional second dimension entries; and adding the one or more additional second dimension entries to the test data matrix” at [0067]-[0071] and Fig. 5.


As per claim 4, Cline and Ordonez teach the method of claim 2 discussed above. Cline also teaches: teaches the method of claim 2, further comprising “selecting, from the test data matrix, a subset of the plurality of second dimension entries” at [0061]-[0066].

As per claim 5, Cline and Ordonez teach the method of claim 4 discussed above. Ordonez also teaches: “determining the centroid associated with the text data matrix comprises determining the centroid relative to the subset of the plurality of second dimension entries” at Col. 6 lines 1-18.

As per claim 6, Cline and Ordonez teach the method of claim 4 discussed above. Ordonez also teaches: “determining the plurality of distances comprises determining, for the subset of the plurality of second dimension entries, a corresponding distance to the centroid” at Col. 5 lines 35-46, Col. 6 lines 7-18.

As per claim 8, Cline and Ordonez teach the method of claim 1 discussed above. Ordonez also teaches: “determining the centroid comprises determining the centroid based on the one or more of: a k-means clustering, a density-based spatial clustering of application with noise (DBSCAN), or a principal component analysis (PCA) clustering” at Col. 5 line 33 to Col. 6 line 50.

As per claim 9, Cline and Ordonez teach the method of claim 4 discussed above. Ordonez also teaches: “determining the plurality of distances comprises determining a plurality of Euclidean distances or a plurality of cosine distances” at Col. 6 lines 8-58.
As per claim 10, Cline and Ordonez teach the method of claim 1 discussed above. Cline also teaches: “the plurality of tested attributes associated with the playing surface comprises one or more of: a g-max, a head injury criterion, a vertical deformation, an energy restitution, a shear vane, or a rotational traction” at [0069]-[0070]

Claims 11-12, 14-16, 18-20 recite similar limitations as in claims 1-2, 4-6, 8-10 and are therefore rejected by the same reasons.

Claims 3, 7, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cline and Ordonez as applied to claims 1-2, 4-6, 8-12, 14-16, 18-20 above, and further in view of Riggs et al. (US 2017/0220603), hereinafter “Riggs”.

As per claim 3, Cline and Ordonez teach the method of claim 2 discussed above. Cline does not teach: “generating the one or more additional second dimension entries comprises generating, based on one or more Cartesian cross products, the one or more additional second dimension entries” as claimed. However, Riggs teaches the step of “generating the one or more additional second dimension entries comprises generating, based on one or more Cartesian cross products, the one or more additional second dimension entries” at [0016]-[0018], wherein the m dimensions correspond to the m non-functional attributes; forming an n+m dimensional space as the cartesian product of the n-dimensional functional space and the m-dimensional non-functional space; extending the functional proximity algorithm defined on the n-dimensional space to a proximity algorithm defined on the n+m-dimensional space). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ordonez with the teachings of Riggs to extending the functional proximity algorithm defined on the n-dimensional space to a proximity algorithm defined on the n+m-dimensional space (Riggs Para. 0016).

As per claim 7, Cline, Ordonez and Riggs teach the method of claim 4 discussed above. Riggs also teaches: wherein “determining the subset of the plurality of second dimension entries comprises performing a random selection of the plurality of second dimension entries” at [0138], [0146].

Claims 13, 17 recite similar limitations as in claims 3, 7 and are therefore rejected by the same reasons.











Response to Arguments
Applicant’s arguments with respect to the 103 rejections to claims 1-20 have been considered but are moot in view of new ground of rejections.

Applicant's arguments with respect to the 101 rejection to claims 1-20 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.

Applicant argued that the claims are not directed to an abstract idea because “[F]or example, the Office Action does not construe “generating a test data matrix” or “determining a centroid associated with the test data matrix” in a way that indicates it can be performed by “thinking” as required by the MPEP. MPEP § 2106.04(a)(2)(III). Indeed, the Office Action has not provided how one could “generat[e] a test data matrix” or “determin[e] a centroid associated with the test data matrix” using only their mind (e.g., “thinking”) as required by the MPEP. Id. Further, the Office Action does not provide why the human mind is equipped to “generat[e] a test data matrix” or “determin[e] a centroid associated with the test data matrix.” For example, the Office Action does not provide how thinking would “generat[e] a test data matrix or “determin[e] a centroid associated with test data matrix”. On the contrary, all of the steps of claim 1 are basic human activities, which can be performed by a person, in his/her mind, without requiring any equipment/machinery, as illustrated in the example below.



Considering a person walking around a playing surface, such as a football field, to measure the grass thickness or the surface hardness (i.e., “test attributes”) at three different locations A, B, C of the field. Assuming the measurement at the locations A, B, C are 0.9, 1, and 0.9, a matrix can be generated in the human mind by thinking/memorizing with the following first and second dimension entries values       A : 0.9
                                                                             B :   1
                                                                             C  : 1.1
	The centroid can also be easily determined to be 1, which is the mid-value/average value of the measurements. The plurality distances are 0.1 and 0.1, which are also easily determined in the human mind, and the playability score is 0.1, which represent the degree of uniformity of the playing surface, can also be easily determined based on the distances.

         
              A  : 0.9




              B : 1

            C : 1.1


The claims are therefore directed to an abstract idea, i.e., “mathematic concepts, certain method of organizing human activity such as a fundamental economic practice, or mental processes. The claims do not recite any additional element that integrate the judicial exception into a practical application. Independent claims 1 recites “a computing device”, independent claim 11 recites limitations “a system”, “one computing device”, which are simply a generic computer component to store and execute computer instructions, which causes a generic computer system to perform the operations recited in limitations of the claims. The “system”, “computing device” recited in the claims are so generically that is represents no more than mere generic computer component to apply the judicial exception on a computer. The recitation of generic computer and generic computer components does not sufficient to integrate the recited judicial exception into a practical application. Guidance at 52 n.14 (“Performance of a claim limitation using generic computer components does not necessarily preclude the claim limitation from being in the mathematical concepts grouping.”) 

Applicant further argued that “the claims recite a specific approach not found in the prior art suggesting significantly more as required by eligibility step 2B”. On the contrary, the Cline reference provides a similar example as discussed above, including a person collecting ground surface hardness data at a site such as a football field and determining ground surface hardness score by determining a matrix, centroid, and distances as required by the claims. The generating and determining steps are basic mathematic calculations, which are “well-understood, routine, conventional” and can easily be performed in human mind. 

	In light of the foregoing arguments, the 35 U.S.C 101 rejection is hereby sustained.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 13, 2022